Citation Nr: 1453782	
Decision Date: 12/05/14    Archive Date: 12/10/14

DOCKET NO.  09-12 496	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

1.  Entitlement to an evaluation in excess of 20 percent for compression fracture of L1, hereafter referred to as a lumbar spine disability.

2.  Entitlement to a separate compensable rating for lumbar radiculopathy.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse




ATTORNEY FOR THE BOARD

Roya Bahrami, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1965 to May 1969.  His decorations include the Purple Heart medal with star.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a March 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California, which, in pertinent part, granted service connection and assigned a 30 percent evaluation for posttraumatic stress disorder (PTSD), and continued a 0 percent evaluation for lumbar spine disability.

The Veteran was afforded a Travel Board hearing in September 2011.  A transcript is of record.

In April 2012, the Board remanded the Veteran's claims of increased ratings for PTSD and lumbar spine disability.  Thereafter, in an October 2013 rating decision, the RO granted the Veteran's claim of increased rating for PTSD, assigning a 100 percent rating effective June 12, 2006.   Pursuant to an October 2013 memorandum, the Veteran indicated that he was satisfied with the 100 percent schedular evaluation dating back to June 12, 2006.  Therefore, that issue is no longer before the Board.

Also in the October 2013 rating decision, the RO increased the rating for lumbar spine disability to 20 percent effective June 12, 2006.  As that increase did not represent the maximum rating available, the issue remains in appellate status.  AB v. Brown, 6 Vet. App. 35 (1993).

Regarding the issue of lumbar radiculopathy, the Board notes that as the disability has been shown to be a component or a residual of the service-connected lumbar spine disability, a disability rating may be assigned herein without the need for consideration of service connection.  The issues have been recharacterized accordingly.

A review of the Virtual VA and VBMS paperless claims processing systems does not reveal any additional evidence pertinent to the claims on appeal.


FINDINGS OF FACT

1.  Lumbar spine disability is manifested by painful forward flexion to 30 degrees without unfavorable ankylosis of the entire thoracolumbar spine or doctor prescribed bed rest for incapacitating episodes having a total duration of at least six weeks during the past twelve months.

2.  Lumbar radiculopathy is comparable to no more than moderate incomplete paralysis of the sciatic nerve.


CONCLUSIONS OF LAW

1. The criteria for a rating of 40 percent, but no more, for lumbar spine disability are met. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R §§ 4.7, 4.71a, Diagnostic Codes 5242, 5243 (2014).

2.  The criteria for a rating of 20 percent, but no more, for lumbar radiculopathy are met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.7, 4.124a, Diagnostic Code 8520 (2014).






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

	I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that the VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a) (West 2002); C.F.R. § 3.159(b)(1) (2013).  Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

In a claim for increase, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

The Veteran was provided with a notification letter in August 2006 that fully addressed all notice elements and was sent prior to the initial RO decision in this matter.  The letter informed the appellant of what evidence was required to substantiate the claim, of his and VA's respective duties for obtaining evidence, and of the criteria for assigning disability ratings and assigning effective dates.

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

The duty to assist has also been met here.  The Veteran's private and VA treatment records have been obtained.  The Veteran was afforded adequate VA examinations in September 2006 and June 2013.  Both the examiners considered the contentions of the Veteran, and provided supporting rationales for the conclusions reached.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Further, the AOJ substantially complied with the Board's April 2012 remand directives in providing the June 2013 VA examination.  See 38 U.S.C.A. § 5103A(b); Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict compliance with the terms of a remand request, is required); Dyment v. West, 13 Vet. App. 141, 146-47 (holding that there was no Stegall violation when the examiner made the ultimate determination required by the Board's remand, because such determination more than substantially complied with the Board's remand order).

Additionally, the Veteran was afforded the opportunity to give testimony before the undersigned VLJ in September 2011.  At the hearing, the VLJ identified the issues on appeal and discussed the Veteran's current complaints.  The VLJ sought to identify any pertinent evidence not currently associated with the record that might have been overlooked or was outstanding that might substantiate his claim.  As such, the Board finds that, consistent with Bryant v. Shinseki, 23 Vet. App. 488 (2010), the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2), and the Board can adjudicate the claim based on the current record.

	II.  Increased evaluations

Disability evaluations are determined by comparing a veteran's symptoms with criteria set forth in VA's Schedule for Rating Disabilities, which are based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher of the two evaluations is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Additionally, in determining the present level of a disability for any increased rating claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3.  

		A.  Factual Background

The Veteran submitted a claim for an increased rating in June 2006 based on a worsening of symptomatology.  The relevant focus for adjudicating the Veteran's claim is the period beginning June 2005, one year prior to the claim for increase. Hart v. Mansfield, 21 Vet. App. 505 (2007); cf 38 C.F.R. § 3.156(b) (2013).

Imaging from May 2006 showed mild degenerative changes of the lumbar spine.

On September 2006 VA examination, the Veteran reported intermittent to constant pain in his lumbar spine area with loss of flexibility, loss of strength, "moderate-extreme pain," and inability to perform job duties at least 2 to 3 weeks out of a year.  He described pain as crushing, aching, sharp, and burning at a pain level of 7 to 9 out of 10.  Pain usually radiated down both legs.  Range of motion (ROM) testing revealed flexion limited to 60 degrees with pain.  Repetitive use did not additionally limit the lumbar joint function with pain, fatigue, weakness, lack of endurance or incoordination.  Straight leg raising was positive at about 60 degrees on the left and 70 degrees on the right.  There was no evidence of an intervertebral disc syndrome or bowel or bladder dysfunction.  Neurological examination revealed that motor and sensory functions were within normal limits.

An October 2006 VA treatment record indicates that the Veteran's forward flexion of the thoracolumbar spine was limited to 60 degrees and his sensation to light touch was decreased on the L4 of the left side.  Imaging revealed moderate degenerative disc disease (DDD)  L1-2 with a Schmorl's node along the superior aspect of L2, and broad based disc bulging, without significant spinal canal stenosis.  In addition, mild DDD was present at L2-3, L3-4, and L4-5 with mild posterior disc bulges and multiple Schmorl's nodes.  At L4-5 there was left posterolateral disc bulging with disc material indenting the left ventral aspect of the thecal sac, possibly mildly impinging the traversing left L4 nerve root.  Mild bilateral neural foraminal narrowing at the L3-4 and L4-5 level was also present.  

In December 2006, the Veteran reported a constant, dull pain at a level of 8 out of 10 that radiated from the posterior thigh down to the feet; it was worse with movements and improved with medication.  His pain had progressively worsened.  He denied bowel and bladder incontinence.  On examination, there was no atrophy, asymmetry, erythema, or tenderness to palpation.  ROM was described as full.  Muscle strength and reflexes were normal.  Sensation was decreased to light touch at the left L4-5 dermatome.  An EMG was abnormal, showing mild chronic neuropathic findings in the L5 and/or S1 myotome, consistent with a chronic radiculopathy of either corresponding root.  

In January 2007, the Veteran reported chronic low back pain.  He denied incontinence.

In August 2007, the Veteran reported chronic low back pain at a level of 8 to 9 out of 10.  He denied any weakness, numbness, bowel or bladder incontinence.  On examination, forward flexion was limited to 50 degrees.  Straight leg rising test was negative.  Sensation was decreased to light touch.  Deep tendon reflexes were hypoactive in the bilateral ankles and normal in the bilateral knees.  The Veteran was prescribed a lumbosacral brace. 

In October 2007, the Veteran reported chronic low back pain at a level of 7 of an 8 day duration.  

In June 2011, imaging of the lumbosacral spine gave an impression of mild dextroscoliosis and mild degenerative changes at the L1-2 level.  Assessment was of a history of infrequent severe exacerbations of symptoms lasting two to four weeks, likely due to intermittent disc bulging causing transient radicular symptoms that were self-limited.  

In July 2011, the Veteran presented with a chief complaint of back pain.  The pain was constant and no better than 3 out of 10.  About 1 time per year, he suffered severe exacerbation of the pain up to 10 lasting for 3 to 4 weeks and then resolving back to baseline.  Pain on examination was 3 out of 10.  Pain was across the low back bilaterally but left greater than right, and radiated into the legs, left greater than right.  The Veteran described a burning sensation along the anterior thigh and a tingling/shooting pain into the anterior leg and dorsum of the foot.  He also reported weakness during exacerbations.  On examination, the Veteran a had non-antalgic, independent gait, symmetric back and pelvis, no gross scoliosis, scars, or atrophy.  No reproducible pain on palpation.  Full ROM at hips.  Straight leg raising test was positive on left.  Lasegue's test was negative.  Reflexes were normal.

During August 2011 private chiropractic treatment, the Veteran complained of numbness in his knee and tingling of his toes, which he also described as loss of sensation in his left leg.  On examination, the Veteran was unable to keep his legs raised.  Hypersensitivity was shown in the anterior part of the left lower leg.  The examiner also noted guarded movement.

In July 2012, imaging of the spine showed chronic degenerative changes with spinal canal and foraminal narrowings.

On June 2013 VA examination, the Veteran reported a progressively worsening back disability.  He had been bed ridden for up to 3 weeks.  He reported flare-ups that impacted the function of the back.  For instance, he could not walk long distances, and sometimes even short distances were difficult.  He could not lift or carry objects.

On examination, forward flexion was limited to 60 degrees, with objective evidence of painful motion at 30 degrees.  The Veteran was able to perform repetitive-use testing with no additional loss of ROM.  The Veteran had lumbar paraspinal tenderness.  He had normal muscle strength, reflexes, and senses.  Straight leg raising test was negative bilaterally.  The Veteran did not have radicular pain or any other signs or symptoms due to radiculopathy.  He did not have any neurologic abnormalities.  The Veteran had IVDS of the thoracolumbar spine.  He had not had any incapacitating episodes over the past 12 months due to IVDS.   The Veteran did not use any assistive devices.  A thoracolumbar spine x-ray showed vertebral fracture with 15 percent height loss.  His diagnosis was DDD and dextroscoliosis.

		A.  Lumbar spine disability

In this case, the Veteran's lumbar spine disability has been evaluated as 20 percent disabling under Diagnostic Code (DC) 5242 for degenerative arthritis of the spine.  All disabilities of the spine are evaluated under the criteria of either the General Rating Formula for Diseases and Injuries of the Spine (General Rating Formula) or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes (Diagnostic Codes 5235-5243), whichever method results in the higher evaluation when all disabilities are combined.

Under the General Rating Formula, with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease, a 40 percent rating is warranted for forward flexion of the thoracolumbar spine 30 degrees or less; or favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating is warranted for unfavorable ankylosis of the entire thoracolumbar spine.  Finally, a 100 percent rating is warranted for unfavorable ankylosis of the entire spine.  38 C.F.R. § 4.71a, DCs 5235-5243. 

Following the rating criteria, Note (1) provides: Evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code. 

Note (5) provides: For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  

When evaluating musculoskeletal disabilities, VA must consider granting a higher rating in cases in which the veteran experiences functional loss due to limited or excess movement, pain, weakness, excess fatigability, or incoordination (to include during flare-ups or with repeated use), and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  

The Veteran's lumbar spine disability can also be evaluated, if warranted, under the intervertebral disc syndrome (IVDS) formula of DC 5243.  Under DC 5243, a 40 percent rating is warranted with incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months; a 60 percent rating is warranted with incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  38 C.F.R. § 4.71a, DC 5243.  

Initially, the Board finds that a higher 40 percent rating is warranted for the Veteran's lumbar spine disability during the entire appeal period.  The June 2013 VA examination found forward flexion to 60 degrees with pain starting at 30 degrees.  This shows an additional functional impairment warranting a higher rating for the pain and resulting in a limitation of motion more commensurate with the criteria for a 40 percent rating.  DC 5242.  The Board recognizes that forward flexion to 30 degrees was not shown on earlier examinations of the Veteran's ROM; however, the degree to which painful motion began was not noted on September 2006 examination or in any treatment records.  Moreover, the Veteran has consistently reported flare-ups that consist of severe pain and weakness.  Thus, resolving reasonable doubt in his favor, his limitation of motion is found to be consistent with forward flexion of the thoracolumbar spine 30 degrees or less throughout the appeal period.  38 U.S.C.A. § 5107(b) (West 2002 & Supp. 2013); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board, however, finds that an evaluation in excess of 40 degrees is not warranted.  As noted above, there is no indication in the medical evidence, nor has the Veteran reported unfavorable ankylosis of the entire thoracolumbar spine or doctor prescribed bed rest for incapacitating episodes having a total duration of at least six weeks during the past twelve months.  Therefore, a rating in excess of 40 percent under DC 5242 or 5243 is not warranted.

		B.  Lumbar radiculopathy

Under 38 C.F.R. § 4.124a, disability from neurological disorders is rated from 10 to 100 percent in proportion to the impairment of motor, sensory, or mental function. DC 8520 provides the rating criteria for paralysis of the sciatic nerve, where complete paralysis of the sciatic nerve warrants an 80 percent evaluation; with complete paralysis of the sciatic nerve, the foot dangles and drops, no active movement of the muscles below the knee is possible, and flexion of the knee is weakened or (very rarely) lost.  Incomplete paralysis of the sciatic nerve warrants a 60 percent evaluation if it is severe with marked muscular dystrophy, a 40 percent evaluation if it is moderately severe, a 20 percent evaluation if it is moderate or a 10 percent evaluation if it is mild.  38 C.F.R. § 4.124a, DC 8520 (2014).

The Board observes that the words "mild," "moderate" and "severe" as used in the various diagnostic codes are not defined in the VA Schedule for Rating Disabilities. Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6. It should be noted that use of terminology such as "severe," although an element of evidence to be considered by the Board, is not dispositive of an issue. All evidence must be evaluated in a decision regarding an increased rating. 38 C.F.R. §§ 4.2, 4.6.

When the involvement is only sensory, the rating should be for the mild, or at most, the moderate degree.  In rating peripheral nerve disability, neuritis, characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating, is to be rated on the scale provided for injury of the nerve involved, with a maximum equal to severe, incomplete paralysis.  The maximum rating to be assigned for neuritis not characterized by organic changes referred to in this section will be that for moderate incomplete paralysis, or with sciatic nerve involvement, for moderately severe incomplete paralysis.  38 C.F.R. § 4.123.

The preponderance of the evidence indicates that the Veteran's lower extremity radiculopathy manifests in no more than moderate incomplete paralysis.  The record shows that the Veteran has sensory disturbances extending down both legs to his feet.  The Veteran has also exhibited diminished reflexes of the bilateral ankles on one occasion.

His bilateral radiculopathy, however, has not been productive of muscle atrophy, paralysis, a loss of strength, or a consistent showing of decreased reflexes.  Thus, an initial rating in excess of 20 percent for moderately severe radiculopathy of the bilateral extremities is not warranted.  38 C.F.R. § 4.124a, DC 8520.

		C.  Other considerations

In making the aforementioned determinations, the Board has considered the Veteran's lay statements.  The Veteran is competent to report his observations with regard to the severity of his lumbar spine disability and various symptoms, including pain and limited motion.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  The Board also finds his statements to be credible and consistent with the evaluations assigned.  To the extent he argues his symptomatology is more severe, his statements must be weighed against the other evidence of record.  Here, the specific examination findings of trained health care professionals are of greater probative weight than the Veteran's general lay assertions, as they are objective findings based on thorough examinations of the Veteran's symptomatology.

These claims have also been reviewed with consideration of whether staged ratings would be warranted.  The evidence shows no distinct periods of time when his symptoms have varied to such an extent that a rating in excess of the currently assigned ratings would be warranted for under any diagnostic code.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.344 (2013); Fenderson v. West, 12 Vet. App. 119 (1999).

Finally, in exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321 (2013).  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1) (2013), for determining whether a Veteran is entitled to an extra-schedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extra-schedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability. 

The Board finds that the rating criteria contemplate the Veteran's lumbar spine disability.  The Veteran's lumbar spine disability is manifested by loss of range of motion, pain, and weakness as well as radiating pain to the lower extremities.  The rating criteria are based on a loss of ROM and radiating pain and take into account the impact of pain and weakness on functioning.  38 C.F.R. § 4.85.  These manifestations are contemplated in the rating criteria.  The rating criteria are, therefore, adequate to evaluate the Veteran's disabilities.  Referral for consideration of extraschedular rating is not warranted.


ORDER

A 40 percent rating, but no higher, for lumbar spine disability is granted.

A 20 percent rating, but no higher, for lumbar radiculopathy is granted.



____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


